Citation Nr: 1438014	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement for service connection for a right wrist disability, variously diagnosed as degenerative joint disease and tenosynovitis, to include as secondary to service-connected right wrist carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II







INTRODUCTION

The Veteran served on active duty from June 1978 to July 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a service connection rating decision of the RO in Indianapolis, Indiana.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence. 

Evidentiary material was received after the RO adjudication and it has been added to the file.  Timely waiver was filed by the Veteran's representative waiving further local Agency of Original Jurisdiction consideration under 38 C.F.R. § 20.1304(c) (2013). 


FINDINGS OF FACT

1. The Veteran has a current right wrist disability diagnosed as tenosynovitis and degenerative joint disease.

2. The current right wrist tenosynovitis and degenerative joint disease is etiologically related to service-connected carpal tunnel syndrome. 	


CONCLUSION OF LAW

Right wrist degenerative joint disease/tenosynovitis is proximately due to, or a result of, service connected carpal tunnel syndrome. 38 U.S.C.A. §§ 1131, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a right wrist disability claimed as tendonitis, and diagnosed as tenosynovitis and degenerative joint disease.   She asserts that the disability is causally related to her right wrist carpal tunnel syndrome. (see representative statement filed in conjunction with VA form 9 dated September 8, 2011).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

The Veteran receives disability compensation for service-connected bilateral carpal tunnel syndrome.  Her service treatment records reflect subjective complaints of right wrist pain on July 1984, and May 1989.

A private physician, Dr. A. K., MD, provided an October 2011 letter in which he opined that the Veteran's current active tendonitis in the right wrist was related to the carpal tunnel disorder noted in her service treatment records.  Dr. A. K. noted that the symptoms had progressed on the right side to include active tendonitis and carpal tunnel syndrome.  He concluded that various symptoms affecting the right wrist are related to previously diagnosed carpal tunnel syndrome, basing his conclusion on "the frequent relationship between carpal tunnel syndrome and tenosynovitis ... documented in clinical practice." This letter was provided by the Veteran after RO adjudication and thus was not available to the RO for consideration. 

While a January 2010 VA examiner addressed a relationship between right degenerative joint disease and left wrist surgery, there is no medical opinion that directly conflicts with that of Dr. A. K. regarding the relationship to carpal tunnel syndrome.  

For the reasons set forth above, the Board concludes that service connection for current right wrist degenerative joint disease/tenosynovits, as secondary to the service-connected carpal tunnel syndrome, is warranted. 


ORDER

Service connection for a right wrist degenerative joint disease/tenosynovitis, as secondary to service-connected right wrist carpal tunnel syndrome, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


